Citation Nr: 9900121	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a lung disability, 
including that involving the bronchus and larynx, and for a 
skin condition, including chloracne or an acneform disease, 
claimed as due to Agent Orange exposure.  



REPRESENTATION

Veteran represented by:	The American Legion







ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from September 1967 
to December 1970.  His service awards include the Combat 
Infantryman Badge and the Bronze Star Medal with a V 
device.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from a November 1996 rating decision of the RO.  



CONTENTIONS OF VETERAN ON APPEAL

The veteran and his representative contend the veteran 
currently suffers from a lung disability and from a skin 
condition due to inservice exposure to Agent Orange.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board the veteran has not presented well-
grounded claims of service connection.  



FINDING OF FACT

No competent medical evidence has been submitted to show that 
the veteran currently suffers from a lung or skin disability 
due to Agent Orange exposure or other disease or injury which 
was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not presented well-grounded claims of service 
connection for a lung disorder and a skin disorder as 
secondary to Agent Orange exposure are not well-grounded.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was previously before the Board in April 1998.  At 
that time it was remanded to the RO for additional 
evidentiary development.  That development included obtaining 
a copy of the veterans January 1971 separation examination 
and also contacting the veteran and obtaining medical records 
from any other source of treatment.  In Stegall v. West, the 
U.S. Court of Veterans Appeals (Court) held that a Board or 
Court remand which directs some action to be carried out 
provides a veteran with a right as a matter of law to 
have that action accomplished.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

A review of the record indicates the RO sent the veteran a 
letter (in May 1998) in which the RO requested the names, 
addresses and approximate dates of treatment from all VA and 
non-VA health care providers.  No response was received 
from the veteran, however.  Additionally, the RO also sent a 
Request For Information (VA Form 70-3101-4) to the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri asking for any additional [service medical 
records] and a copy of physical exam at discharge.  The 
NPRC response, dated in May 1998, states no [additional] 
[service medical records] on file.  Based on these actions, 
the Board finds that the RO has adequately accomplished the 
directives of the Boards April 1998 remand.  

It is pertinent to note in this regard that the veteran 
himself failed to respond to the recent ROs request for 
additional records to support his assertions that he 
currently is suffering disability related to his Agent Orange 
exposure in service.  This case is properly before the Board 
at this time.  

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107;  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation;  the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Also, in order for a claim to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  In 
addition, certain diseases when manifest to a degree of 10 
percent or more within one year after the veteran's military 
service ended, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) (1998).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic, 
however.  38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposis sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also, 61 Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence which indicates that the claim is plausible 
is required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993)

In the case at hand, the veteran's claims file contains a DD 
Form 214 which states the veteran served in Vietnam from 
March 1968 to March 1969.  Thus, his exposure to Agent Orange 
is presumed.  However, there is no medical evidence of record 
showing the veteran has suffered from any of the presumptive 
conditions set forth in 3.309(e).  

The post-service medical evidence shows the veteran was 
diagnosed with bronchitis and bilateral inguinal hernias in 
May 1992; sinusitis in January and February 1993; symptomatic 
gastroesophageal reflux in April 1993; an acute respiratory 
tract infection (medical record is undated); bronchitis in 
December 1993; traumatic arthritis of the foot in December 
1993; a hernia in April 1994; shortness of breath secondary 
to cardiopulmonary disease with weight gain in October 
1994; sinusitis, chronic low back pain, obesity, job related 
stress and degenerative joint disease of the hips in November 
1994; skin tags of the axilla, groin, neck, and upper chest; 
bronchitis and pneumonia in February 1995; peptic ulcer 
disease in February 1996; probable sinusitis in June 
1996; nasal septal deformity, atypical chest pains and 
probable gastroesophageal reflux in March 1990; and an 
upper respiratory infection in December 1996.  Although 
treatment records show numerous references to the veterans 
20 year habit (ending in 1980) of smoking 3-4 packs of 
cigarettes per day, none refers to Agent Orange exposure as a 
causative factor in the development of any condition.  

The veteran has provided medical evidence showing he has 
suffered from a number of medical conditions since service.  
However, he has submitted no medical evidence which shows 
that he currently suffers from any of disability listed as 
presumptively due to Agent Orange exposure in 38 C.F.R. 
§ 3.309.  

The veteran is not entitled to consideration of service 
connection on a presumptive basis.  Additionally, there is no 
medical evidence of record showing that the veteran suffers 
from any lung or skin disability due to his presumed exposure 
to Agent Orange or other disease or injury in service.  Such 
evidence is necessary when a claimed condition is not a 
presumptive one listed in 38 C.F.R. § 3.309.  Grottveit at 
93.

In sum, as the veteran has presented no medical evidence 
showing he suffers from a presumptive disorder under 
38 C.F.R. § 3.309 or a current lung or skin disability due to 
Agent Orange exposure in service, the Board must find that 
the veteran has not submitted well-grounded claims of service 
connection.  Hence, service connection must be denied.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


ORDER

Service connection for a lung disorder and for a skin 
disorder is denied, as well-grounded claims have not been 
presented.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
